Title: From Alexander Hamilton to Nathaniel Appleton, 24 July 1793
From: Hamilton, Alexander
To: Appleton, Nathaniel


Treasury Department, July 24, 1793. “A certificate of transfer … issued from your Office … for 3606 ¹⁶⁄₁₀₀ Dollars 3 ⅌ Cent assumed debt, and another … for 557 ⁶¹⁄₁₀₀ Dollars deferred debt have been returned to the holders on account of erazures which appear in both certificates. A re-transmission of these papers being attended with inconvenience, it is particularly recommended to guard against errors as much as possible.”
